Landon, J.:
I concur. If by a liberal construction it could be held that the alleged counter-claim was admissible, because stating a cause of action arising out of the transaction set forth in the complaint, it then should be held to be either sham, because no evidence was offered to support it, or to be an answer upon which the defendant, as appears from the like reason, voluntarily suffered default, and he should not be accorded a “ new ” trial upon it unless he has had a trial in the first instance, in the form appointed for the purpose. But I entirely concur upon the grounds assigned by my brother Bockes.